Shaw, C. J.
The court can perceive, in this case, no prool of a conversion. There was certainly no unlawful taking of the cow. On the contrary, it was the plaintiff’s own fault that his cow was at large in the highway, and entered the defendant’s drove. Rev. Sts. c. 19, <§> 22. Wild v. Skinner, 23 Pick. 251. Nor can we perceive any evidence of a conversion by a refusal to deliver the cow upon demand. For aught that appears, the cow was delivered on the first notice of the plaintiff that she was his property, and request to deliver her up; and we are to consider that such was the fact.

Plaintiff nonsuit.